UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 7123 Advantage Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 1/31/2009 The following N-Q relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for these series as appropriate. Dreyfus Global Absolute Return Fund Dreyfus Total Return Advantage Fund Global Alpha Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Global Absolute Return Fund January 31, 2009 (Unaudited) Principal Short-Term Investments82.4% Amount ($) Value ($) Commerical Paper12.9% BNP Paribas Finance 0.21%, 2/6/09 150,000 149,996 Deutsche Bank Securities 0.20%, 2/9/09 200,000 199,991 ING (US) Funding 0.25%, 2/18/09 200,000 199,976 Intesa Funding 0.29%, 2/2/09 200,000 199,998 Societe Generale 0.31%, 2/13/09 300,000 299,969 Toyota Motor Credit 0.65%, 2/9/09 200,000 199,971 UBS Finance (Delaware) 0.23%, 2/9/09 150,000 149,992 U.S. Government Agencies47.0% Federal Home Loan Bank, Notes, 0.03%, 2/13/09 180,000 179,994 Federal Home Loan Bank, Notes, 0.08%, 2/6/09 3,640,000 3,639,960 Federal Home Loan Bank, Notes, 0.10%, 2/20/09 100,000 99,994 Federal Home Loan Bank, Notes, 0.11%, 3/11/09 1,200,000 1,199,861 U.S. Treasury Bills22.5% 0.01%, 3/19/09 50,000 a 49,989 0.02%, 2/26/09 450,000 449,959 0.09%, 3/5/09 900,000 899,875 0.18%, 6/18/09 1,045,000 a 1,043,985 Total Short-Term Investments (cost $8,963,914) Face Amount Covered by Options2.3% Contracts ($) Value ($) Put Options U.S. Treasury 10-Year Notes March 2009 @135 (cost $225,685) 2,000,000 b Other Investment15.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,724,000) 1,724,000 c Total Investments (cost $10,913,599) 100.5% Liabilities, Less Cash and Receivables (.5%) Net Assets 100.0% a All or partially held by a broker as collateral for open financial futures positions. b Non-income producing security. c Investment in affiliated money market mutual fund. At January 31 2009, the aggregate cost of investment securities for income tax purposes was $10,913,599. Net unrealized appreciation on investments was $20,786 of which $21,190 related to appreciated investment securities and $404 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF FINANCIAL FUTURES January 31, 2009 (Unaudited) Unrealized Market Value Appreciation/ Covered by (Depreciation) Contracts Contracts ($) Expiration at 1/31/2009 ($) Financial Futures Long 10 Year Euro-Bond 19 2,979,509 March 2009 (41,494) British Long Gilt 15 2,539,250 March 2009 (53,863) CAC 40 10 Euro 41 1,560,736 February 2009 (68,055) FTSE 100 Index 44 2,603,348 March 2009 (94,342) Financial Futures Short Japanese 10 Year Bond 34 (5,260,327) March 2009 16,350 S & P 500 Emini 10 (411,250) March 2009 16,190 TOPIX Index 22 (1,935,196) March 2009 74,089 U.S. Treasury 10 Year Notes 15 (1,840,078) March 2009 34,204 At Januaruy 31, 2009, the fund held the following forward foreign currency exchange contracts: Unrealized Appreciation/ Forward Currency Foreign (Depreciation) Exchange Contracts Currency Amount Cost ($) Value ($) at 1/31/2009 ($) Purchases: Australian Dollar, expiring 3/18/2009 148,200 99,082 93,863 (5,219) Australian Dollar, expiring 3/18/2009 85,150 57,834 53,930 (3,904) Australian Dollar, expiring 3/18/2009 43,650 29,685 27,646 (2,039) British Pound, expiring 3/18/2009 556,684 820,302 806,252 (14,050) British Pound, expiring 3/18/2009 311,400 464,624 451,004 (13,620) British Pound, expiring 3/18/2009 133,372 200,678 193,164 (7,514) British Pound, expiring 3/18/2009 167,050 247,251 241,940 (5,311) British Pound, expiring 3/18/2009 89,950 133,190 130,276 (2,914) British Pound, expiring 3/18/2009 95,000 140,216 137,589 (2,627) British Pound, expiring 3/18/2009 259,000 357,947 375,113 17,166 EURO, expiring 3/18/2009 53,800 71,018 68,841 (2,177) EURO, expiring 3/18/2009 129,200 172,492 165,320 (7,172) Japanese Yen, expiring 3/18/2009 28,947 311,572 322,508 10,936 Japanese Yen, expiring 3/18/2009 76,916,875 833,029 856,967 23,938 Japanese Yen, expiring 3/18/2009 3,291,000 36,557 36,667 110 Japanese Yen, expiring 3/18/2009 16,117,000 178,557 179,567 1,010 Swiss Franc, expiring 3/18/2009 1,901,605 1,592,554 1,640,594 48,040 Swiss Franc, expiring 3/18/2009 378,000 337,295 326,116 (11,179) Sales: Australian Dollar, expiring 3/18/2009 1,611,641 1,057,938 1,020,735 37,203 British Pound, expiring 3/18/2009 141,000 203,103 204,212 (1,109) Canadian Dollar, expiring 3/18/2009 901,352 714,854 734,856 (20,002) Canadian Dollar, expiring 3/18/2009 96,750 78,844 78,878 (34) Canadian Dollar, expiring 3/18/2009 115,200 94,398 93,920 478 Canadian Dollar, expiring 3/18/2009 94,000 75,200 76,636 (1,436) EURO, expiring 3/18/2009 905 1,172 1,158 14 EURO, expiring 3/18/2009 135,862 188,725 173,844 14,881 EURO, expiring 3/18/2009 82,138 114,553 105,101 9,452 EURO, expiring 3/18/2009 254,000 334,272 325,009 9,263 EURO, expiring 3/18/2009 133,000 171,450 170,182 1,268 Swiss Franc, expiring 3/18/2009 437,372 368,663 377,339 (8,676) Swiss Franc, expiring 3/18/2009 191,628 162,882 165,325 (2,443) Total Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2009 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 1,970,875 (166,921) Level 2 - Other Significant Observable Inputs 8,963,510 62,333 Level 3 - Significant Unobservable Inputs 0 Total *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus Total Return Advantage Fund January 31, 2009 (Unaudited) Coupon Maturity Principal Bonds and Notes92.2% Rate (%) Date Amount ($) Value ($) Aerospace & Defense.5% Northrop Grumman, Gtd. Notes 7.13 2/15/11 20,000 21,314 United Technologies, Sr. Unscd. Notes 4.38 5/1/10 50,000 51,179 United Technologies, Notes 6.13 7/15/38 35,000 36,295 Agriculture.1% UST, Sr. Unscd. Notes 6.63 7/15/12 25,000 Asset-Backed Ctfs./Auto Receivables2.3% Americredit Automobile Receivables Trust, Ser. 2007-CM, Cl. A4A 5.55 4/7/14 50,000 34,643 Americredit Automobile Receivables Trust, Ser. 2007-DF, Cl. A4A 5.56 6/6/14 65,000 51,841 Chase Manhattan Auto Owner Trust, Ser. 2006-B, Cl. A4 5.11 4/15/14 100,000 100,498 Honda Auto Receivables Owner Trust, Ser. 2005-5, Cl. A4 4.69 2/15/11 98,908 99,018 Honda Auto Receivables Owner Trust, Ser. 2006-2, Cl. A4 5.28 1/23/12 100,000 100,772 Navistar Financial Corporation Owner Trust, Ser. 2004-B, Cl. A4 3.53 10/15/12 46,656 45,585 Nissan Auto Receivables Owner Trust, Ser. 2006-A, Cl. A4 4.77 7/15/11 50,000 50,130 Wachovia Auto Owner Trust, Ser. 2006-A, Cl. A3 5.35 2/22/11 1,712 1,712 Whole Auto Loan Trust, Ser. 2004-1, Cl. A4 3.26 3/15/11 11,369 11,353 Asset-Backed Ctfs./Credit Cards1.3% Capital One Multi-Asset Execution Trust, Ser. 2006-A10, Cl. A10 5.15 6/16/14 80,000 78,105 Chase Issuance Trust, Ser. 2005-A10, Cl. A10 4.65 12/17/12 100,000 101,293 Citibank Credit Card Master Trust I, Ser. 1999-2 Cl. A 5.88 3/10/11 100,000 100,219 Asset-Backed Ctfs./Home Equity Loans.5% Renaissance Home Equity Loan Trust, Ser. 2005-2, Cl. AF3 4.50 8/25/35 52,232 a 47,078 Residential Asset Mortgage Products, Ser. 2003-RZ4, Cl. A7 4.79 6/25/33 81,788 a 70,443 Automobile Manufacturers.3% Daimler Finance North America, Gtd. Notes 8.50 1/18/31 70,000 Banks6.0% Bank of Tokyo-Mitsubishi, Sr. Sub. Notes 8.40 4/15/10 15,000 15,739 Bank One, Sub. Notes 7.88 8/1/10 100,000 104,676 BSCH Issuances, Bank Gtd. Notes 7.63 9/14/10 50,000 48,827 Caterpillar Financial Service, Sr. Unscd. Notes 4.30 6/1/10 50,000 50,731 Comerica Bank, Sub. Notes 5.75 11/21/16 15,000 11,717 Deutsche Bank AG London, Sr. Unscd. Notes 5.38 10/12/12 50,000 50,811 Deutsche Bank AG London, Sr. Unscd. Notes 6.00 9/1/17 10,000 9,587 Fifth Third Bancorp, Sr. Unscd. Notes 6.25 5/1/13 30,000 28,712 HSBC Holdings, Sr. Sub. Notes 5.25 12/12/12 50,000 51,011 JPMorgan Chase & Co., Gtd. Notes 3.13 12/1/11 150,000 154,408 Key Bank, Sub. Notes 7.00 2/1/11 50,000 49,476 Marshall & Ilsley, Sr. Unscd. Notes 4.38 8/1/09 75,000 74,515 National Westminster Bank, Sub. Notes 7.38 10/1/09 50,000 49,172 PNC Funding, Gtd. Notes 1.81 6/22/11 150,000 a 150,002 PNC Funding, Bank Gtd. Notes 5.63 2/1/17 15,000 14,196 Prudential Financial, Sr. Unscd. Notes, Ser. B 5.10 9/20/14 20,000 16,563 Regions Bank, Gtd. Notes 3.25 12/9/11 150,000 154,285 Regions Financial, Sub. Notes 6.38 5/15/12 25,000 23,155 Royal Bank of Canada, Notes 3.88 5/4/09 100,000 100,092 US Bancorp, Sr. Unscd. Notes, Ser. P 4.50 7/29/10 10,000 9,941 Wachovia, Sub. Notes 5.63 10/15/16 25,000 21,991 Wells Fargo & Co., Sr. Unscd. Notes 4.20 1/15/10 50,000 50,145 Wells Fargo & Co., Sr. Unscd. Notes 5.25 10/23/12 20,000 20,158 Wells Fargo & Co., Sr. Unscd. Notes 5.30 8/26/11 30,000 30,353 Wells Fargo & Co., Sr. Unscd. Notes 5.63 12/11/17 5,000 4,906 Chemicals.1% Lubrizol, Gtd. Notes 4.63 10/1/09 15,000 Commercial Mortgage Pass-Through Ctfs.2.8% Credit Suisse Mortgage Capital Certificates, Ser. 2006-C3, Cl. A3 5.83 6/15/38 100,000 a 74,933 GMAC Commercial Mortgage Securities, Ser. 2001-C2, Cl. A1 6.25 4/15/34 991 989 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2005-LDP3, Cl. A4A 4.94 8/15/42 102,000 a 81,850 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2005-LDP3, Cl. A3 4.96 8/15/42 75,000 61,288 Merrill Lynch Countrywide Commercial Mortgage Trust, Ser. 2007-5, Cl. A3 5.36 8/12/48 100,000 59,764 Merrill Lynch/Countrywide Commercial Mortgage, Ser. 2006-2, Cl. A4 5.91 6/12/46 100,000 a 74,309 Morgan Stanley Capital I, Ser. 2006-T21, Cl. A3 5.19 10/12/52 110,000 a 85,270 Morgan Stanley Capital I, Ser. 2006-HQ8, Cl. AJ 5.47 3/12/44 65,000 a 20,300 Morgan Stanley Dean Witter Capital I, Ser. 2003-HQ2, Cl. A1 4.18 3/12/35 101,821 94,970 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 57,824 55,814 Consumer Discretionary.5% Clorox, Sr. Unscd. Notes 4.20 1/15/10 15,000 15,118 Fortune Brands, Sr. Unscd. Notes 5.13 1/15/11 15,000 15,006 Newell Rubbermaid, Sr. Unscd. Notes 4.00 5/1/10 50,000 48,740 Xerox, Gtd. Notes 7.13 6/15/10 25,000 25,044 Diversified Financial Services12.2% Allstate Life Global Funding Trusts, Sr. Scd. Notes, Ser. 04-1 4.50 5/29/09 100,000 100,130 Ameriprise Financial, Sr. Unscd. Notes 5.65 11/15/15 15,000 12,614 Bank of America, Gtd. Notes 3.13 6/15/12 150,000 153,456 Bear Stearns, Sr. Unscd. Notes 4.50 10/28/10 10,000 9,964 Bear Stearns, Sr. Unscd. Notes 6.40 10/2/17 10,000 10,075 Blackrock, Sr. Unscd. Notes 6.25 9/15/17 10,000 9,008 CIT Group, Sr. Unscd. Notes 3.38 4/1/09 50,000 49,000 Citigroup, Sr. Unscd. Notes 2.33 6/9/09 50,000 a 49,673 Citigroup, Sub. Notes 5.00 9/15/14 30,000 24,297 Citigroup, Sr. Unscd. Notes 5.13 5/5/14 50,000 44,041 Citigroup, Sr. Unscd. Notes 6.50 1/18/11 20,000 19,809 Countrywide Home Loans, Gtd. Notes 4.13 9/15/09 25,000 24,846 Credit Suisse First Boston USA, Gtd. Notes 4.13 1/15/10 50,000 50,358 Credit Suisse First Boston USA, Sr. Unscd. Notes 4.88 8/15/10 50,000 50,437 Credit Suisse USA, Gtd. Notes 6.13 11/15/11 10,000 10,189 General Electric Capital, Gtd. Notes 2.20 6/8/12 500,000 496,282 General Electric Capital, Gtd. Notes 3.12 12/9/11 150,000 a 153,581 General Electric Capital, Sr. Unscd. Notes, Ser. A 5.45 1/15/13 100,000 99,803 General Electric Capital, Sr. Unscd. Notes, Ser. A 6.00 6/15/12 100,000 101,847 Goldman Sachs Group, Sr. Unscd. Notes 5.70 9/1/12 100,000 97,121 Goldman Sachs Group, Sr. Unscd. Notes 6.88 1/15/11 30,000 30,316 Household Finance, Sr. Unscd. Notes 8.00 7/15/10 10,000 10,264 International Lease Finance, Sr. Unscd. Notes 5.75 6/15/11 50,000 38,839 John Deere Capital, Gtd. Notes 2.88 6/19/12 500,000 507,493 JPMorgan Chase & Co., Sr. Unscd. Notes 1.26 1/17/11 100,000 a 94,620 JPMorgan Chase & Co., Gtd. Notes, Ser. 3 1.91 6/22/12 150,000 a 149,973 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 10,000 10,058 Lehman Brothers Holdings, Jr. Sub. Notes 6.50 7/19/17 20,000 b 2 MBNA, Sr. Unscd. Notes 5.00 6/15/15 50,000 44,658 Merrill Lynch & Co., Sr. Unscd. Notes, Ser. C 4.25 2/8/10 50,000 48,949 Merrill Lynch & Co., Sr. Unscd. Notes 6.40 8/28/17 20,000 18,728 Morgan Stanley, Sub. Notes 4.75 4/1/14 25,000 20,845 Morgan Stanley, Sr. Unscd. Notes 6.75 4/15/11 50,000 50,017 Western Union, Gtd. Notes 5.40 11/17/11 30,000 29,654 Diversified Metals & Mining.5% Alcoa, Sr. Unscd. Notes 7.38 8/1/10 25,000 24,649 BHP Billiton Finance USA, Gtd. Notes 5.00 12/15/10 75,000 75,731 Electric Utilities1.6% Con Edison NY, Sr. Unscd. Notes, Ser. 05-C 5.38 12/15/15 35,000 35,714 Duke Energy, Sr. Unscd. Notes 6.25 1/15/12 50,000 52,477 Emerson Electric, Sr. Unscd. Notes 7.13 8/15/10 50,000 52,474 NSTAR, Sr. Unscd. Notes 8.00 2/15/10 50,000 51,549 SCANA, Sr. Unscd. Notes 6.88 5/15/11 50,000 51,042 Scottish Power, Sr. Unscd. Notes 4.91 3/15/10 50,000 49,482 Southern California Edison, First Mortgage Bonds, Ser. 05-A 5.00 1/15/16 35,000 35,369 Union Electric, Sr. Scd. Notes 6.40 6/15/17 5,000 4,791 Food & Beverages2.2% Anheuser-Busch, Sr. Unscd. Notes 6.00 4/15/11 50,000 50,286 Conagra Foods, Sr. Unscd. Notes 7.88 9/15/10 15,000 15,944 General Mills, Sr. Unscd. Notes 6.00 2/15/12 15,000 15,757 H.J. Heinz, Gtd. Notes 6.63 7/15/11 50,000 a 52,229 Kellogg, Sr. Unscd. Notes, Ser. B 6.60 4/1/11 70,000 75,304 Kraft Foods, Sr. Unscd. Notes 5.63 8/11/10 30,000 30,885 Kraft Foods, Sr. Unscd. Notes 5.63 11/1/11 45,000 47,253 Kroger, Gtd. Notes 8.05 2/1/10 50,000 51,756 McDonald's, Sr. Unscd. Notes 6.00 4/15/11 75,000 79,428 Pepsico, Sr. Unscd. Notes 5.15 5/15/12 25,000 26,899 Safeway, Sr. Unscd. Notes 6.50 3/1/11 20,000 20,002 Foreign/Governmental.3% Province of Manitoba Canada, Sr. Unscd. Debs., Ser. FH 4.90 12/6/16 5,000 5,293 United Mexican States, Sr. Unscd. Notes 6.63 3/3/15 50,000 52,750 Health Care2.2% Abbott Laboratories, Sr. Unscd. Notes 5.60 5/15/11 50,000 53,573 Aetna, Sr. Unscd. Notes 6.00 6/15/16 15,000 14,113 American Home Products, Sr. Unscd. Notes 6.95 3/15/11 100,000 a 106,824 Astrazeneca, Sr. Unscd. Notes 5.40 6/1/14 75,000 79,739 Astrazeneca, Sr. Unscd. Notes 5.90 9/15/17 10,000 10,776 Bristol-Myers Squibb, Sr. Unscd. Notes 5.88 11/15/36 40,000 40,938 Eli Lilly & Co., Sr. Unscd. Notes 6.00 3/15/12 30,000 32,640 Hospira, Sr. Unscd. Notes 4.95 6/15/09 15,000 15,018 Merck & Co., Sr. Unscd. Notes 4.38 2/15/13 100,000 103,322 UnitedHealth Group, Sr. Unscd. Notes 5.25 3/15/11 20,000 20,067 Industrial.7% Deere & Co., Sr. Unscd. Debs. 7.85 5/15/10 75,000 78,223 Honeywell International, Sr. Unscd. Notes 7.50 3/1/10 50,000 52,561 Waste Management, Sr. Unscd. Notes 7.38 8/1/10 20,000 20,477 Media.7% Comcast Cable Communications, Gtd. Notes 6.75 1/30/11 95,000 97,393 Viacom, Sr. Unscd. Notes 5.75 4/30/11 20,000 19,139 Viacom, Gtd. Notes 7.70 7/30/10 25,000 25,213 Oil & Gas.9% Anadarko Finance, Gtd. Notes, Ser. B 6.75 5/1/11 25,000 25,133 Devon Financing, Gtd. Notes 6.88 9/30/11 35,000 37,187 KeySpan, Sr. Unsub. Notes 7.63 11/15/10 50,000 52,006 Trans-Canada Pipelines, Sr. Unscd. Notes 4.00 6/15/13 50,000 48,369 XTO Energy, Sr. Unscd. Notes 5.90 8/1/12 20,000 19,798 Paper & Paper Related.1% International Paper, Sr. Unscd. Notes 4.00 4/1/10 15,000 Property & Casualty Insurance.9% Ace INA Holdings, Gtd. Notes 5.88 6/15/14 15,000 14,947 Berkshire Hathaway, Gtd. Notes 4.13 1/15/10 40,000 40,917 Principal Life Income Funding Trusts, Sr. Scd. Notes 5.13 3/1/11 150,000 147,494 Retail1.2% CVS Caremark, Sr. Unscd. Notes 5.75 8/15/11 20,000 20,781 Home Depot, Sr. Unscd. Notes 4.63 8/15/10 70,000 70,522 Lowe's Companies, Sr. Unscd. Notes 8.25 6/1/10 50,000 53,075 Wal-Mart Stores, Sr. Unscd. Notes 6.88 8/10/09 100,000 102,687 Technology.6% IBM, Sr. Unscd. Notes 4.95 3/22/11 50,000 52,650 NCR, Sr. Unscd. Notes 7.13 6/15/09 15,000 15,049 Oracle, Sr. Unscd. Notes 5.00 1/15/11 50,000 52,204 Telecommunications3.2% AT & T Wireless, Sr. Unscd. Notes 7.88 3/1/11 25,000 26,895 AT & T Wireless, Sr. Unscd. Notes 8.13 5/1/12 25,000 27,264 BellSouth, Sr. Unscd. Notes 6.00 10/15/11 100,000 104,983 British Telecommunications, Sr. Unscd. Notes 8.63 12/15/10 65,000 a 68,276 CenturyTel, Sr. Unscd. Notes, Ser. H 8.38 10/15/10 25,000 24,947 Cisco Systems, Sr. Unscd. Notes 5.25 2/22/11 75,000 78,479 Cox Communications, Sr. Unscd. Notes 4.63 1/15/10 25,000 24,806 France Telecom, Sr. Unsub. Notes 7.75 3/1/11 75,000 a 79,336 KPN, Sr. Unscd. Notes 8.00 10/1/10 55,000 56,943 Motorola, Sr. Unscd. Notes 7.63 11/15/10 50,000 46,474 Telefonica Europe, Gtd. Notes 7.75 9/15/10 50,000 52,876 Verizon Global Funding, Sr. Unscd. Notes 7.25 12/1/10 50,000 53,257 Verizon New York, Sr. Unscd. Notes, Ser. A 6.88 4/1/12 50,000 51,183 Transportation.5% Burlington North Santa Fe, Sr. Unscd. Notes 7.13 12/15/10 20,000 20,871 CSX, Sr. Unscd. Notes 6.75 3/15/11 20,000 20,124 Norfolk Southern, Sr. Unscd. Notes 6.75 2/15/11 50,000 50,445 Union Pacific, Sr. Unscd. Bonds 5.45 1/31/13 20,000 19,729 U.S. Government Agencies/Mortgage-Backed45.7% Federal Home Loan Mortgage Corp.: 4.50% 240,000 c,d 241,125 4.00%, 10/1/21 99,954 d 100,431 4.50%, 12/1/19 264,722 d 275,125 5.00%, 11/1/33 - 7/1/35 412,186 d 419,468 5.50%, 12/1/18 - 10/1/21 319,961 d 332,811 5.66%, 2/1/37 41,702 a,d 43,038 5.74%, 2/1/37 75,784 a,d 78,406 5.93%, 1/1/37 70,979 a,d 73,635 6.00%, 10/1/19 - 9/1/34 178,501 d 185,674 6.50%, 8/1/12 56,990 d 59,307 6.50%, 8/1/32 828,264 d 869,462 7.00%, 1/1/36 147,207 d 154,927 Federal National Mortgage Association: 4.50% 760,000 c,d 770,687 5.00% 1,150,000 c,d 1,176,183 6.00% 870,000 c,d 896,779 4.00%, 4/1/19 - 3/1/21 474,883 d 479,524 4.47%, 12/1/34 169,528 a,d 170,546 5.00%, 7/1/19 - 10/1/33 469,558 d 481,380 5.50%, 7/1/17 - 7/1/38 584,631 d 602,470 5.75%, 4/1/37 80,277 a,d 83,146 6.00%, 11/1/16 - 11/1/37 700,401 d 726,014 6.50%, 7/1/33 - 8/1/38 162,869 d 171,863 7.00%, 4/1/32 71,571 d 76,082 Government National Mortgage Association I: 5.50% 300,000 c 307,359 6.00% 260,000 c 267,516 6.50% 750,000 c 777,539 U.S. Government Securities4.3% U.S. Treasury Bonds: 4.75%, 2/15/37 400,000 474,938 6.25%, 5/15/30 295,000 394,747 U.S. Treasury Notes 4.88%, 7/31/11 40,000 43,703 Total Bonds and Notes (cost $19,811,444) Principal Short-Term Investments1.0% Amount ($) Value ($) U.S. Treasury Bills: 0.01%, 3/19/09 80,000 e 79,983 0.26%, 6/18/09 135,000 e 134,869 Total Short-Term Investments (cost $214,866) Other Investment13.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,895,000) 2,895,000 f Total Investments (cost $22,921,310) 106.7% Liabilities, Less Cash and Receivables (6.7%) Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. b Issuer filed for bankruptcy. c Purchased on a forward commitment basis. d On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. e All or partially held by a broker as collateral for open financial futures positions. f Investment in affiliated money market mutual fund. At January 31, 2009 the aggregate cost of investment securities for income tax purposes was $22,921,310. Net unrealized depreciation on investments was $32,481 of which $430,255 related to appreciated investment securities and $462,736 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. At Januaruy 31, 2009, the fund held the following forward foreign currency exchange contracts: Unrealized Appreciation/ Forward Currency Foreign (Depreciation) Exchange Contracts Currency Amount Cost ($) Value ($) at 1/31/2009 ($) Purchases: British Pound, expiring 3/18/2009 28,708 42,491 41,578 (913) British Pound, expiring 3/18/2009 43,050 63,745 62,350 (1,395) British Pound, expiring 3/18/2009 12,000 17,285 17,380 95 British Pound, expiring 3/18/2009 53,000 77,380 76,761 (619) British Pound, expiring 3/18/2009 73,000 101,947 105,727 3,780 Canadian Dollar, expiring 3/18/2009 17,116 13,872 13,954 82 Japanese Yen, expiring 3/18/2009 19,637,089 212,675 218,786 6,111 Japanese Yen, expiring 3/18/2009 4,240,000 47,459 47,240 (219) Norwegian Krone, expiring 3/18/2009 560,782 79,369 80,783 1,414 Swedish Krona, expiring 3/18/2009 1,098,310 131,327 131,203 (124) Swiss Franc, expiring 3/18/2009 157,358 140,287 135,759 (4,528) Swiss Franc, expiring 3/18/2009 147,000 127,417 126,823 (594) 3,090 Sales: Australian Dollar, expiring 3/18/2009 53,438 35,079 33,845 1,234 Australian Dollar, expiring 3/18/2009 51,000 34,991 32,301 2,690 EURO, expiring 3/18/2009 25,710 35,714 32,898 2,816 EURO, expiring 3/18/2009 14,000 19,525 17,914 1,611 EURO, expiring 3/18/2009 34,000 47,971 43,505 4,466 EURO, expiring 3/18/2009 129,000 173,403 165,064 8,339 EURO, expiring 3/18/2009 172,000 225,602 220,085 5,517 New Zealand Dollar , expiring 3/18/2009 86,400 47,360 43,705 3,655 New Zealand Dollar , expiring 3/18/2009 101,246 55,321 51,215 4,106 New Zealand Dollar , expiring 3/18/2009 75,000 39,131 37,939 1,192 35,626 Total STATEMENT OF FINANCIAL FUTURES January 31, 2009 (Unaudited) Unrealized Market Value Appreciation/ Covered by (Depreciation) Contracts Contracts ($) Expiration at 1/31/2009 ($) Financial Futures Long 10 Year Euro-Bond 8 760,219 March 2009 (15,615) British Long Gilt 7 1,184,983 March 2009 (22,583) Canadian 10 Year Bonds 10 1,000,282 March 2009 (1,306) Euro Dollar 1 246,888 March 2009 971 Euro Dollar 1 246,125 December 2009 884 Euro Dollar 2 493,675 June 2009 1,943 Euro Dollar 1 245,088 June 2010 421 Euro Dollar 1 243,888 December 2010 96 U.S. Treasury 5 year Notes 1 118,172 March 2009 (831) U.S. Treasury 10 year Notes 21 2,576,109 March 2009 (62,582) U.S. Treasury Bonds 6 1,254,530 March 2009 (38,635) Financial Futures Short Australian 10 Year Bonds 11 (807,938) March 2009 (10,885) Japanese 10 Year Bond 9 (1,392,440) March 2009 5,468 U.S. Treasury 10 year Notes 13 (1,594,734) March 2009 40,578 STATEMENT OF OPTIONS WRITTEN January 31, 2009 (Unaudited) Face Amount Covered by Contracts ($) Valued ($) Call Options U.S. Treasury 10 Year Notes February 2009 @ 114.5 3,000 a (21,750) U.S. Treasury 10 Year Notes February 2009 @ 116.5 3,000 a (16,031) U.S. Treasury 10 Year Notes February 2009 @ 117.5 1,000 a (4,437) U.S. Treasury 10 Year Notes February 2009 @ 123.5 1,000 a (984) U.S. Treasury 10 Year Notes February 2009 @ 123 4,000 a (4,813) Put Options U.S. Treasury 10 Year Notes February 2009 @ 114.5 3,000 a (141) U.S. Treasury 10 Year Notes February 2009 @ 116.5 3,000 a (328) U.S. Treasury 10 Year Notes February 2009 @ 117.5 1,000 a (172) U.S. Treasury 10 Year Notes February 2009 @ 123.5 1,000 a (1,813) U.S. Treasury 10 Year Notes February 2009 @ 123 4,000 a (6,125) (Premiums received $66,303) a Non-income producing security. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 2,895,000 (158,670) Level 2 - Other Significant Observable Inputs 19,984,120 38,716 Level 3 - Significant Unobservable Inputs 0 0 Total *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Global Alpha Fund January 31, 2009 (Unaudited) Common Stocks58.7% Shares Value ($) Australia1.1% AMP 6,009 19,883 Australia & New Zealand Banking Group 6,540 54,284 BHP Billiton 10,756 202,713 Brambles 4,435 18,970 Commonwealth Bank of Australia 4,472 75,385 CSL 1,916 45,154 Foster's Group 6,158 21,258 Insurance Australia Group 6,020 14,744 Macquarie Group 901 14,500 National Australia Bank 5,994 70,976 Newcrest Mining 1,453 28,240 Origin Energy 2,824 24,927 QBE Insurance Group 3,162 47,658 Rio Tinto 916 23,847 Santos 1,872 16,831 Suncorp-Metway 3,063 14,415 Telstra 13,958 33,421 Wesfarmers 2,963 28,831 Westfield Group 5,621 42,641 Westpac Banking 8,450 83,032 Woodside Petroleum 1,544 34,115 Woolworths 3,901 68,098 Austria.1% Erste Group Bank 776 11,774 OMV 681 19,540 Raiffeisen International Bank Holding 293 6,008 Strabag 163 3,029 Telekom Austria 1,435 20,228 Verbund-Oesterreichische Elektrizitaetswirtschafts, Cl. A 320 12,290 Vienna Insurance Group 167 5,265 Voestalpine 494 9,635 Wienerberger 322 4,151 Belgium.3% Anheuser-Busch InBev 1,534 39,139 Anheuser-Busch InBev (Strip) 1,224 a 6 Belgacom 702 24,604 Colruyt 90 19,982 Compagnie Nationale a Portefeuille 165 7,824 Delhaize Group 452 29,193 Dexia 2,158 6,789 Fortis 9,501 21,396 Fortis (Rights) 12,089 a 0 Groupe Bruxelles Lambert 336 24,797 Groupe Bruxelles Lambert (Strip) 31 a 0 KBC Ancora 100 816 KBC Groep 658 12,079 Mobistar 127 9,352 Solvay 249 17,678 UCB 425 13,275 Umicore 502 9,399 Bermuda.4% Accenture, Cl. A 2,273 71,735 ACE 1,248 54,487 Arch Capital Group 156 a 9,383 Axis Capital Holdings 463 11,232 Covidien 1,897 72,731 Everest Re Group 211 13,293 Ingersoll-Rand, Cl. A 1,184 19,192 Invesco 1,436 16,930 Marvell Technology Group 2,501 a 18,232 Nabors Industries 841 a 9,209 PartnerRe 177 11,598 RenaissanceRe Holdings 159 7,105 Tyco Electronics 1,764 24,978 Tyco International 1,794 37,709 Weatherford International 2,540 a 28,016 XL Capital, Cl. A 1,778 5,156 Canada.0% Tim Hortons 680 Cayman Islands.0% Garmin 600 10,518 Seagate Technology 2,420 9,171 Denmark.3% AP Moller - Maersk, Cl. A 2 9,799 AP Moller - Maersk, Cl. B 5 24,153 Carlsberg, Cl. B 291 9,705 Coloplast, Cl. B 144 8,862 Danisco 195 7,207 Danske Bank 1,874 19,007 DSV 1,036 10,285 FLSmidth & Co. 208 5,748 Jyske Bank 273 a 6,242 Novo Nordisk, Cl. B 1,589 85,363 Novozymes, Cl. B 193 15,478 Topdanmark 63 a 7,527 TrygVesta 112 6,681 Vestas Wind Systems 769 a 37,610 William Demant Holding 89 a 2,961 Finland.4% Elisa 765 12,146 Fortum 1,846 36,147 Kesko, Cl. B 335 8,264 Kone, Cl. B 619 13,033 Metso 488 4,765 Neste Oil 518 7,528 Nokia 13,332 163,844 Nokian Renkaat 574 5,635 Orion, Cl. B 345 5,960 Outokumpu 457 5,230 Pohjola Bank, Cl. A 426 5,001 Rautaruukki 329 5,249 Sampo, Cl. A 1,777 28,625 Sanoma 347 4,078 Stora Enso, Cl. R 2,428 14,873 UPM-Kymmene 2,169 20,569 Wartsila 350 9,419 France2.8% Accor 613 24,348 ADP 153 8,248 Air France-KLM 694 6,679 Air Liquide 1,007 73,602 Alcatel-Lucent 11,908 a 23,714 Alstom 668 32,465 Atos Origin 358 8,536 AXA 5,501 86,110 BNP Paribas 2,916 112,142 Bouygues 788 27,023 Bureau Veritas 209 7,901 Cap Gemini 710 24,612 Carrefour 2,578 88,506 Casino Guichard Perrachon 224 14,770 Christian Dior 280 14,015 Cie de Saint-Gobain 973 33,136 Cie Generale d'Optique Essilor International 653 25,004 CNP Assurances 191 12,761 Compagnie Generale de Geophysique-Veritas 670 a 8,182 Compagnie Generale des Etablissements Michelin, Cl. B 450 17,715 Credit Agricole 3,156 38,583 Dassault Systemes 330 12,522 Eiffage 192 9,507 Electricite de France 711 34,856 Eramet 27 4,312 Eurazeo 131 4,452 Eutelsat Communications 449 a 9,623 France Telecom 6,505 146,382 GDF SUEZ 3,895 150,092 Gecina 80 5,563 Groupe Danone 1,552 80,052 Hermes International 233 23,559 ICADE 101 8,154 Iliad 42 3,504 Imerys 146 5,845 JC Decaux 342 4,731 Klepierre 356 8,527 L'Oreal 867 57,886 Lafarge 429 19,893 Lagardere 620 23,725 Legrand 487 8,235 LVMH Moet Hennessy Louis Vuitton 870 47,723 M6-Metropole Television 334 5,434 Natixis 5,033 7,901 Neopost 163 13,173 PagesJaunes Groupe 649 5,740 Pernod-Ricard 544 34,327 Peugeot 783 13,350 PPR 395 20,060 Publicis Groupe 676 15,922 Renault 952 18,495 Safran 964 12,094 Sanofi-Aventis 3,740 211,290 Schneider Electric 760 48,463 Scor 892 18,187 Societe BIC 137 7,374 Societe Des Autoroutes Paris-Rhin-Rhone 58 3,315 Societe Generale 1,678 70,854 Societe Television Francaise 1 603 6,522 Sodexo 490 24,938 Suez Environnement 1,343 a 21,530 Technip 524 16,338 Thales 459 20,443 Total 7,586 380,836 Unibail-Rodamco 291 39,232 Valeo 382 4,278 Vallourec 135 13,301 Veolia Environnement 1,289 29,163 Vinci 1,436 49,392 Vivendi 4,156 107,636 Wendel 142 5,550 Zodiac 214 7,772 Germany1.8% Adidas 635 22,077 Allianz 1,450 122,825 BASF 3,032 88,278 Bayer 2,450 130,641 Bayerische Motoren Werke 1,061 25,303 Beiersdorf 283 13,926 Commerzbank 2,200 10,023 Daimler 2,782 78,432 Deutsche Bank 1,738 46,104 Deutsche Boerse 625 31,637 Deutsche Post 2,712 33,989 Deutsche Telekom 9,086 110,265 E.ON 6,093 197,077 Fresenius Medical Care & Co. 612 27,457 K+S 476 22,661 Linde 430 28,792 MAN 339 14,823 Merck 207 17,579 Muenchener Rueckversicherungs 662 87,974 RWE 1,426 111,234 SAP 2,797 99,824 Siemens 2,784 156,906 ThyssenKrupp 1,154 23,573 Volkswagen 374 119,556 Greece.2% Alpha Bank 1,557 13,129 Coca-Cola Hellenic Bottling 687 9,455 EFG Eurobank Ergasias 1,294 8,159 Hellenic Petroleum 512 3,701 Hellenic Telecommunications Organization 1,110 16,927 Marfin Investment Group 2,534 a 9,417 National Bank of Greece 2,050 34,625 OPAP 926 27,056 Piraeus Bank 1,257 8,376 Public Power 565 9,514 Titan Cement 389 7,129 Hong Kong.4% BOC Hong Kong Holdings 12,000 12,256 Cheung Kong Holdings 4,000 37,093 CLP Holdings 7,000 47,450 Esprit Holdings 3,400 18,134 Hang Lung Properties 7,000 15,715 Hang Seng Bank 2,500 30,124 Hong Kong & China Gas 13,000 21,203 Hong Kong Exchanges & Clearing 3,000 25,742 HongKong Electric Holdings 4,000 23,477 Hutchison Whampoa 7,000 35,703 Li & Fung 8,000 16,035 Sun Hung Kai Properties 5,000 44,452 Swire Pacific, Cl. A 3,000 19,389 Ireland.1% Allied Irish Banks 3,651 5,708 Anglo Irish Bank 3,069 853 Bank of Ireland 665 554 Bank of Ireland 3,626 2,893 CRH 2,261 52,728 Elan 2,072 a 14,949 Kerry Group, Cl. A 598 11,081 Italy.7% Assicurazioni Generali 3,390 70,811 Banca Monte dei Paschi di Siena 7,922 11,411 Enel 13,878 78,163 ENI 8,344 177,928 Fiat 2,275 11,181 Finmeccanica 1,297 20,394 Intesa Sanpaolo 24,686 78,217 Mediobanca 1,577 14,348 Telecom Italia 32,165 39,715 Telecom Italia-RNC 19,314 18,761 UniCredit 36,415 64,492 Unione di Banche Italiane 1,946 24,314 Japan7.8% 77 Bank 1,000 5,008 Acom 9 315 Advantest 1,400 18,759 Aeon 2,700 21,552 Aisin Seiki 700 9,269 Ajinomoto 3,000 25,775 All Nippon Airways 3,000 11,235 Alps Electric 2,300 9,699 Amada 3,000 14,245 Asahi Breweries 1,700 26,269 Asahi Glass 4,000 20,898 Ashai Kasei 3,000 12,271 Astellas Pharma 2,000 75,440 Bank of Kyoto 1,000 10,453 Bank of Yokohama 5,000 25,345 Benesse 300 12,765 Bridgestone 2,600 32,753 Brother Industries 1,500 9,660 Canon 3,700 99,472 Casio Computer 2,400 18,812 Central Japan Railway 6 42,691 Chiba Bank 3,000 16,689 Chubu Electric Power 2,800 79,581 Chugai Pharmaceutical 1,000 19,104 Chugoku Electric Power 900 23,382 Chuo Mitsui Trust Holdings 3,000 11,718 Citizen Holdings 400 1,604 Credit Saison 600 5,850 Dai Nippon Printing 2,000 19,497 Daicel Chemical Industries 3,000 13,160 Daido Steel 4,000 10,935 Daiichi Sankyo 2,900 65,201 Daikin Industries 1,100 25,124 Daito Trust Construction 300 12,884 Daiwa House Industry 1,000 8,906 Daiwa Securities Group 6,000 32,820 Denki Kagaku Kogyo 6,000 12,496 Denso 2,100 37,966 Dentsu 800 13,682 DIC 5,000 8,057 Dowa Holdings 3,000 9,509 East Japan Railway 1,400 94,884 Eisai 1,100 40,193 Electric Power Development 600 23,065 Elpida Memory 1,000 a 7,004 FamilyMart 300 10,956 Fanuc 800 47,472 Fast Retailing 200 25,260 Fuji Electric Holdings 5,000 5,922 FUJIFILM Holdings 1,600 34,931 Fujitsu 8,000 35,944 Fukuoka Financial Group 4,000 13,388 Furukawa Electric 3,000 10,333 Gunma Bank 2,000 11,557 Hankyu Hashin Holdings 5,000 27,390 Haseko 10,500 9,710 Hirose Electric 100 9,405 Hitachi 11,000 35,163 Hitachi Construction Machinery 1,000 9,777 Hokkaido Electric Power 800 19,310 Hokuhoku Financial Group 12,000 23,708 Hokuriku Electric Power 1,100 31,359 Honda Motor 5,900 131,940 HOYA 1,700 30,212 Ibiden 500 10,089 IHI 12,000 13,918 INPEX 3 21,530 Isetan Mitsukoshi Holdings 1,680 a 12,046 Isuzu Motors 6,000 6,869 Itochu 6,000 29,099 J Front Retailing 4,200 14,930 Jafco 600 11,737 Japan Real Estate Investment 1 8,982 Japan Retail Fund Investment 4 17,557 Japan Steel Works 2,000 21,469 Japan Tobacco 19 54,306 JFE Holdings 2,200 54,554 JGC 1,000 14,143 Joyo Bank 3,000 16,224 JS Group 800 10,607 JSR 1,700 20,597 JTEKT 1,700 10,503 Kajima 3,000 7,910 Kaneka 3,000 16,022 Kansai Electric Power 3,200 87,714 Kao 2,000 48,635 Kawasaki Heavy Industries 6,000 10,827 Kawasaki Kisen Kaisha 5,000 18,150 KDDI 12 75,005 Keihin Electric Express Railway 2,000 15,309 Keio 3,000 15,958 Keyence 100 18,153 Kintetsu 7,000 31,626 Kirin Holdings 3,000 37,667 Kobe Steel 11,000 16,316 Komatsu 3,800 39,028 Konami 400 7,972 Konica Minolta Holdings 1,500 11,544 Kubota 3,000 16,199 Kuraray 3,000 23,497 Kurita Water Industries 500 11,215 Kyocera 500 31,948 Kyowa Hakko Kirin 1,371 12,286 Kyushu Electric Power 1,600 41,701 Lawson 200 9,868 Leopalace21 1,300 10,919 Makita 600 10,813 Marubeni 7,000 24,803 Marui Group 2,600 13,464 Mazda Motor 6,000 9,231 Mediceo Paltac Holdings 500 5,612 Meiji Dairies 1,000 4,689 Minebea 4,000 12,161 Mitsubishi 4,700 62,210 Mitsubishi Chemical Holdings 5,000 20,408 Mitsubishi Electric 8,000 36,462 Mitsubishi Estate 5,000 65,374 Mitsubishi Gas Chemical 4,000 15,814 Mitsubishi Heavy Industries 10,000 37,548 Mitsubishi Materials 10,000 24,892 Mitsubishi Motors 10,000 a 13,247 Mitsubishi Rayon 5,000 12,012 Mitsubishi Tanabe Pharma 1,000 14,636 Mitsubishi UFJ Financial Group 39,060 216,690 Mitsui & Co. 7,000 72,730 Mitsui Chemicals 5,000 14,344 Mitsui Engineering & Shipbuilding 7,000 10,641 Mitsui Fudosan 3,000 38,632 Mitsui Mining & Smelting 6,000 10,766 Mitsui OSK Lines 5,000 28,591 Mitsui Sumitomo Insurance Group Holdings 1,600 40,995 Mizuho Financial Group 41,000 100,820 Murata Manufacturing 900 33,775 Namco Bandai Holdings 700 6,972 NEC 8,000 21,307 NGK Insulators 1,000 12,764 NGK Spark Plug 2,000 15,349 Nidec 500 23,647 Nikon 1,000 10,349 Nintendo 400 123,087 Nippon Building Fund 2 21,436 Nippon Electric Glass 3,000 19,593 Nippon Express 3,000 10,726 Nippon Meat Packers 1,000 12,621 Nippon Mining Holdings 4,000 14,535 Nippon Oil 6,000 26,058 Nippon Paper Group 400 11,829 Nippon Sheet Glass 1,000 2,439 Nippon Steel 18,000 52,629 Nippon Telegraph & Telephone 2,200 106,102 Nippon Yusen 5,000 23,374 Nipponkoa Insurance 3,000 24,404 Nishi-Nippon City Bank 7,000 17,095 Nissan Motor 9,600 28,670 Nisshin Steel 8,000 13,314 Nissin Foods Holdings 400 13,580 Nitto Denko 800 14,749 Nomura Holdings 7,300 47,032 Nomura Real Estate Office Fund 3 18,783 Nomura Research Institute 1,200 21,508 NSK 4,000 12,827 NTN 4,000 10,610 NTT Data 5 15,976 NTT DoCoMo 56 97,548 Obayashi 3,000 14,108 Odakyu Electric Railway 3,000 23,896 OJI Paper 4,000 18,932 Olympus 1,000 16,065 Omron 800 9,460 Ono Pharmaceutical 300 15,731 Oriental Land 200 15,174 ORIX 330 14,351 Osaka Gas 8,000 34,028 Panasonic 7,000 83,955 Panasonic Electric Works 1,000 7,847 Promise 750 13,673 Rakuten 28 a 16,425 Resona Holdings 2,200 33,805 Ricoh 2,000 24,272 Rohm 400 19,754 Sankyo 200 9,553 Sanyo Electric 7,000 a 10,689 Sapporo Hokuyo Holdings 4,000 14,200 SBI Holdings 86 10,331 Secom 900 37,736 Sega Sammy Holdings 2,100 26,382 Seiko Epson 500 6,257 Sekisui Chemical 4,000 22,214 Sekisui House 1,000 8,402 Seven & I Holdings 2,900 77,310 Sharp 4,000 29,532 Shikoku Electric Power 500 16,507 Shimamura 200 13,951 Shimizu 3,000 13,554 Shin-Etsu Chemical 1,700 78,968 Shinsei Bank 12,000 15,345 Shionogi & Co. 1,000 21,309 Shiseido 1,000 16,733 Shizuoka Bank 3,000 31,202 Showa Denko 10,000 13,248 Showa Shell Sekiyu 900 8,387 SMC 200 17,841 Softbank 3,200 49,243 Sojitz 9,800 14,914 Sompo Japan Insurance 4,000 24,849 Sony 3,600 69,637 Sony Financial Holdings 5 16,358 Stanley Electric 1,600 15,333 SUMCO 1,100 14,171 Sumitomo 4,700 42,482 Sumitomo Chemical 7,000 21,993 Sumitomo Electric Industries 3,200 24,096 Sumitomo Heavy Industries 1,000 3,155 Sumitomo Metal Industries 16,000 31,878 Sumitomo Metal Mining 2,000 18,642 Sumitomo Mitsui Financial Group 2,800 110,950 Sumitomo Realty & Development 2,000 22,914 Sumitomo Rubber Industries 600 3,747 Sumitomo Trust & Banking 6,000 29,501 Suruga Bank 2,000 17,450 Suzuken 200 5,091 Suzuki Motor 1,100 14,799 T & D Holdings 800 25,676 Taiheiyo Cement 9,000 12,306 Taisei 8,000 17,602 Taiyo Nippon Sanso 1,000 6,424 Takashimaya 1,000 6,716 Takeda Pharmaceutical 2,900 135,529 Takefuji 1,330 9,369 TDK 400 14,918 Teijin 3,000 7,204 Terumo 700 23,683 THK 200 2,527 Tobu Railway 4,000 21,917 Tohoku Electric Power 1,800 46,276 Tokio Marine Holdings 2,400 63,233 Tokuyama 2,000 11,823 Tokyo Electric Power 4,300 134,408 Tokyo Electron 700 25,590 Tokyo Gas 10,000 47,120 Tokyo Tatemono 3,000 10,015 Tokyu 5,000 21,624 Tokyu Land 4,000 12,499 TonenGeneral Sekiyu 1,000 9,616 Toppan Printing 2,000 13,434 Toray Industries 6,000 25,877 Toshiba 10,000 34,736 Tosoh 5,000 10,447 TOTO 1,000 5,303 Toyo Seikan Kaisha 800 11,837 Toyota Industries 500 9,955 Toyota Motor 9,800 312,646 Toyota Tsusho 900 8,042 Trend Micro 500 a 13,617 Ube Industries 5,000 10,721 UNICHARM 200 13,726 UNY 1,000 8,299 West Japan Railway 7 28,463 Yahoo! Japan 63 20,028 Yakult Honsha 1,100 22,315 Yamada Denki 370 21,830 Yamaha 600 5,232 Yamaha Motor 1,800 16,808 Yamato Holdings 2,000 20,305 Yokogawa Electric 400 1,810 Luxembourg.1% ArcelorMittal 3,534 80,182 Millicom International Cellular 337 13,102 Reinet Investments 1 a 5 SES 766 14,106 Tenaris 1,513 15,085 Netherlands.6% Aegon 4,484 23,789 Akzo Nobel 760 27,309 ASML Holding 1,382 23,041 European Aeronautic Defence and Space 875 15,368 Heineken 785 23,188 ING Groep 6,332 51,786 Koninklijke Ahold 3,820 46,070 KONINKLIJKE KPN 5,778 77,377 Koninklijke Philips Electronics 3,240 58,959 Reed Elsevier 2,011 22,369 STMicroelectronics 3,509 18,266 TNT 1,215 21,261 Unilever 5,221 115,548 Wolters Kluwer 874 15,792 New Zealand.0% Auckland International Airport 7,010 6,440 Contact Energy 1,211 4,190 Fletcher Building 2,057 5,824 Sky City Entertainment Group 1,940 3,016 Telecom Corp of New Zealand 7,790 10,423 Norway.2% Aker Solutions 890 4,211 DNB NOR 3,002 10,251 Frontline 220 6,366 Norsk Hydro 2,838 10,184 Orkla 3,437 23,000 Renewable Energy 600 a 6,068 SeaDrill 1,146 9,584 StatoilHydro 4,558 78,942 Telenor 3,484 22,861 Yara International 795 18,031 Panama.0% McDermott International 583 a Portugal.1% Banco Comercial Portugues, Cl. R 9,446 a 9,684 Banco Espirito Santo 899 5,991 Brisa 1,623 10,753 Cimpor-Cimentos de Portugal 565 2,636 Energias de Portugal 7,669 27,302 Galp Energia 689 7,364 Jeronimo Martins 925 4,724 Portugal Telecom 2,559 20,660 Zon Multimedia Servicos de Telecomunicacoes 933 5,046 Singapore.4% Ascendas Real Estate Investment Trust 6,000 5,712 CapitaLand 7,000 10,959 CapitaMall Trust 7,000 7,262 City Developments 2,000 7,353 ComfortDelgro 10,000 9,522 Cosco Singapore 4,000 2,061 DBS Group Holdings 7,500 43,265 Flextronics International 4,691 a 12,243 Fraser and Neave 4,000 7,518 Genting International 12,000 a 3,416 Golden Agri-Resources 16,000 3,233 Keppel 6,000 15,753 Noble Group 5,000 3,380 Oversea-Chinese Banking 11,000 36,974 SembCorp Industries 6,000 8,909 SembCorp Marine 3,000 3,076 Singapore Airlines 1,866 13,609 Singapore Exchange 4,000 13,544 Singapore Press Holdings 7,000 12,924 Singapore Technologies Engineering 6,000 8,925 Singapore Telecommunications 34,000 59,049 United Overseas Bank 5,000 38,692 UOL Group 2,000 2,550 Wilmar International 3,000 5,617 Spain1.0% Abertis Infraestructuras 859 13,980 ACS Actividades de Construccion y Servicios 591 23,857 Banco Bilbao Vizcaya Argentaria 11,412 107,197 Banco de Sabadell 2,942 14,779 Banco Popular Espanol 2,532 17,457 Banco Santander 29,145 236,046 EDP Renovaveis 825 6,153 Iberdrola 11,204 87,296 Inditex 699 26,765 Red Electrica 347 14,319 Repsol 2,348 42,246 Telefonica 14,941 266,715 Union Fenosa 1,172 26,464 Sweden.6% Alfa Laval 1,567 11,098 Assa Abloy, Cl. B 1,257 12,767 Atlas Copco, Cl. A 2,746 18,704 Atlas Copco, Cl. B 1,601 9,650 Electrolux, Ser. B 1,054 7,687 Getinge, Cl. B 746 10,050 Hennes & Mauritz, Cl. B 2,121 82,844 Holmen, Cl. B 205 4,238 Husqvarna, Cl. B 1,032 4,354 Investor, Cl. B 1,878 22,017 Lundin Petroleum 1,191 a 5,944 Modern Times Group, Cl. B 280 4,827 Nordea Bank 8,740 46,781 Sandvik 4,140 21,461 Scania, Cl. B 1,733 14,102 Securitas, Cl. B 1,304 10,611 Skandinaviska Enskilda Banken, Cl. A 1,880 8,114 Skanska, Cl. B 1,555 13,450 SKF, Cl. B 1,593 13,491 Ssab Svenskt Stal, Ser. A 977 6,949 Ssab Svenskt Stal, Ser. B 264 1,758 Svenska Cellulosa, Cl. B 2,297 18,138 Svenska Handelsbanken, Cl. A 1,880 20,737 Swedbank, Cl. A 1,420 5,050 Swedish Match 1,040 14,199 Tele2, Cl. B 1,225 10,005 Telefonaktiebolaget LM Ericsson, Cl. B 12,306 99,101 TeliaSonera 9,269 41,120 Volvo, Cl. A 1,573 6,504 Volvo, Cl. B 4,457 18,053 Switzerland2.4% ABB 7,664 a 99,968 Actelion 455 a 24,775 Adecco 572 19,249 Aryzta 368 a 9,194 Baloise Holding 239 14,877 BKW FMB Energie 68 5,829 Compagnie Financiere Richemont 2,429 35,576 Credit Suisse Group 3,795 97,564 EFG International 239 2,903 Geberit 185 17,947 Givaudan 30 20,354 Holcim 981 39,673 Julius Baer Holding 987 29,405 Kuehne & Nagel International 251 13,840 Lindt & Spruengli 4 6,531 Logitech International 802 a 7,787 Lonza Group 223 20,385 Nestle 13,621 471,519 Nobel Biocare Holding 556 8,579 Novartis 8,461 350,482 OC Oerlikon 32 a 1,100 Pargesa Holding 126 8,115 Roche Holding 2,498 351,661 Schindler Holding 237 10,689 SGS 22 23,314 Sonova Holding 220 10,614 Straumann Holding 36 5,524 Sulzer 127 6,346 Swatch Group 238 5,311 Swatch Group 147 16,452 Swiss Life Holding 163 a 8,875 Swiss Reinsurance 1,637 43,636 Swisscom 112 35,293 Syngenta 344 66,832 Synthes 276 33,362 Transocean 1,206 a 65,871 UBS 10,422 a 131,454 Zurich Financial Services 505 91,367 United Kingdom5.9% 3i Group 1,837 5,999 Admiral Group 849 11,004 AMEC 1,492 12,164 Anglo American 4,690 85,601 Antofagasta 2,075 12,564 Associated British Foods 1,875 17,922 AstraZeneca 5,161 198,738 Aviva 8,964 40,321 BAE Systems 12,130 70,344 Balfour Beatty 2,627 14,070 Barclays 28,918 44,234 Berkeley Group Holdings 359 a 4,097 BG Group 11,897 163,028 BHP Billiton 7,844 133,555 BP 66,700 475,515 British Airways 3,499 6,058 British American Tobacco 6,746 184,783 British Land 2,452 15,996 British Sky Broadcasting Group 5,387 38,599 BT Group 26,129 39,516 Bunzl 1,463 11,959 Burberry Group 1,918 6,996 Cable & Wireless 11,743 26,563 Cadbury 4,658 37,505 Cairn Energy 629 a 16,504 Capita Group 2,897 29,153 Carnival 783 14,325 Carphone Warehouse Group 2,411 3,528 Centrica 18,112 67,369 Cobham 5,125 15,812 Compass Group 5,979 29,588 Daily Mail & General Trust, Cl. A 1,664 6,321 Diageo 8,945 121,738 Drax Group 1,671 13,406 Eurasian Natural Resources 1,694 7,754 Experian 4,824 30,062 Firstgroup 2,308 9,076 Friends Provident 10,440 12,417 G4S 6,075 16,798 GKN 3,959 4,809 GlaxoSmithKline 18,605 327,102 Hammerson 1,387 8,113 Hays 8,012 8,692 Home Retail Group 4,327 12,835 HSBC Holdings 42,859 335,671 ICAP 2,490 8,472 IMI 1,811 7,017 Imperial Tobacco Group 3,610 98,521 Intercontinental Hotels Group 1,164 8,810 International Power 7,129 27,930 Invensys 3,542 a 7,915 Investec 2,269 8,162 ITV 17,384 6,892 J Sainsbury 5,502 26,414 Johnson Matthey 1,030 14,463 Kazakhmys 1,077 3,474 Kingfisher 12,828 25,725 Ladbrokes 3,362 8,761 Land Securities Group 2,235 22,217 Legal & General Group 28,608 25,406 Liberty International 1,214 6,524 Lloyds TSB Group 35,234 46,072 Logica 6,425 6,090 London Stock Exchange Group 865 6,001 Lonmin 738 9,219 Man Group 8,181 24,326 Marks & Spencer Group 7,596 25,297 Meggitt 2,864 5,708 National Express Group 730 3,434 National Grid 8,696 81,239 Next 887 15,051 Old Mutual 23,657 17,872 Pearson 3,827 36,718 Prudential 8,391 40,344 Reckitt Benckiser Group 2,142 82,607 Reed Elsevier 3,547 26,540 Rexam 3,510 15,788 Rio Tinto 3,546 76,990 Rolls-Royce Group 5,522 a 26,431 Royal Bank of Scotland Group 84,413 26,773 Royal Dutch Shell, Cl. A 12,613 314,584 Royal Dutch Shell, Cl. B 9,657 230,834 RSA Insurance Group 15,379 29,200 SABMiller 3,209 52,371 Sage Group 6,269 16,368 Schroders 705 7,735 Scottish & Southern Energy 2,939 50,634 Segro 1,931 4,447 Serco Group 2,152 13,628 Severn Trent 1,129 17,758 Shire 1,805 26,309 Smith & Nephew 4,205 30,221 Smiths Group 929 11,471 Stagecoach Group 2,979 5,229 Standard Chartered 6,804 85,929 Standard Life 10,301 32,635 Tate & Lyle 2,042 9,789 Tesco 27,928 144,224 Thomas Cook Group 2,826 7,774 Thomso Reuters 894 18,006 Tomkins 5,034 8,546 Tui Travel 3,200 10,334 Tullow Oil 3,407 33,990 Unilever 4,560 100,584 United Business Media 1,310 9,136 United Utilities Group 3,215 25,076 Vedanta Resources 758 6,043 Vodafone Group 187,667 350,913 Whitbread 780 9,227 Willis Group Holdings 567 14,039 WM Morrison Supermarkets 8,176 31,914 Wolseley 3,172 7,898 WPP 5,288 29,770 Xstrata 3,039 24,951 United States31.0% 3M 2,512 135,120 Abbott Laboratories 5,833 323,381 Abercrombie & Fitch, Cl. A 400 7,140 Activision Blizzard 2,924 a 25,614 Adobe Systems 2,005 a 38,716 Advance Auto Parts 284 9,295 Advanced Micro Devices 3,524 a 7,717 AES 2,500 a 19,775 Aetna 1,783 55,273 Affiliated Computer Services, Cl. A 319 a 14,629 Aflac 1,787 41,476 AGCO 436 a 9,278 Agilent Technologies 1,339 a 24,209 Air Products & Chemicals 801 40,290 Akamai Technologies 470 a 6,335 Alcoa 3,073 23,938 Allegheny Energy 628 20,874 Allegheny Technologies 406 8,968 Allergan 1,150 43,838 Alliance Data Systems 337 a 14,016 Alliant Energy 331 9,542 Allstate 1,925 41,714 Alpha Natural Resources 432 a 7,050 Altera 1,074 16,518 Altria Group 7,932 131,195 Amazon.com 1,208 a 71,054 AMB Property 470 7,576 Ameren 785 26,101 American Capital 996 2,848 American Eagle Outfitters 1,109 9,992 American Electric Power 1,520 47,652 American Express 3,946 66,017 American International Group 12,026 15,393 American Tower, Cl. A 1,489 a 45,176 Ameriprise Financial 769 15,495 AmerisourceBergen 589 21,392 AMETEK 396 12,656 Amgen 4,003 a 219,565 Amphenol, Cl. A 887 23,195 Amylin Pharmaceuticals 787 a 9,098 Anadarko Petroleum 1,771 65,067 Analog Devices 1,079 21,558 Annaly Capital Management 2,034 30,795 AON 931 34,494 Apache 1,265 94,875 Apartment Investment & Management, Cl. A 767 6,821 Apollo Group, Cl. A 507 a 41,300 Apple 3,352 a 302,116 Applied Materials 5,124 48,012 Aqua America 387 8,026 Arch Coal 388 5,894 Archer-Daniels-Midland 2,193 60,044 Arrow Electronics 316 a 6,026 Associated Banc-Corp 551 8,623 Assurant 556 14,678 AT & T 22,302 549,075 Autodesk 792 a 13,116 Automatic Data Processing 1,960 71,207 AutoZone 168 a 22,326 AvalonBay Communities 273 14,144 Avery Dennison 285 6,906 Avnet 710 a 14,072 Avon Products 1,608 32,884 Baker Hughes 1,165 38,818 Ball 322 12,345 Bank of America 24,148 158,894 Baxter International 2,416 141,698 BB & T 2,078 41,124 Beckman Coulter 177 8,800 Becton, Dickinson & Co. 921 66,929 Bed Bath & Beyond 971 a 22,556 Berkshire Hathaway, Cl. B 38 a 113,582 Best Buy 1,323 37,070 Biogen Idec 1,098 a 53,418 BJ Services 887 9,757 Black & Decker 169 4,886 BMC Software 705 a 17,858 Boeing 2,714 114,829 BorgWarner 550 9,284 Boston Properties 446 19,312 Boston Scientific 5,104 a 45,272 Bristol-Myers Squibb 7,490 160,361 Broadcom, Cl. A 1,663 a 26,359 Brown-Forman, Cl. B 355 16,121 Bunge 453 19,451 Burlington Northern Santa Fe 1,303 86,324 C.H. Robinson Worldwide 642 29,519 C.R. Bard 375 32,089 CA 1,566 28,172 Cablevision Systems (NY Group), Cl. A 1,167 18,707 Cabot Oil & Gas 457 12,563 Camden Property Trust 298 7,855 Cameron International 773 a 17,903 Campbell Soup 842 25,572 Capital One Financial 1,420 22,493 Cardinal Health 1,357 51,091 Carmax 1,273 a 10,528 Carnival 1,651 30,032 Caterpillar 2,303 71,048 CBS, Cl. B 2,100 12,012 Celanese, Ser. A 873 9,297 Celgene 1,721 a 91,127 CenterPoint Energy 1,144 15,307 CenturyTel 360 9,770 Cephalon 252 a 19,449 CF Industries Holdings 150 7,050 Charles River Laboratories International 398 a 9,715 Charles Schwab 3,701 50,297 Chesapeake Energy 2,078 32,853 Chevron 7,775 548,293 Chubb 1,351 57,526 Church & Dwight 247 13,148 CIGNA 973 16,891 Cimarex Energy 219 5,440 Cincinnati Financial 742 16,272 Cintas 477 10,852 Cisco Systems 22,354 a 334,639 Citigroup 20,601 73,134 Citrix Systems 885 a 18,620 Cliffs Natural Resources 441 10,218 Clorox 522 26,178 CME Group 229 39,825 Coach 1,257 a 18,352 Coca-Cola 7,873 336,335 Coca-Cola Enterprises 1,491 16,744 Cognizant Technology Solutions, Cl. A 1,083 a 20,285 Colgate-Palmolive 1,945 126,503 Comcast, Cl. A 7,536 110,402 Comcast, Cl. A (Special) 3,213 44,596 Comerica 438 7,297 Computer Sciences 562 a 20,704 ConAgra Foods 1,692 28,933 ConocoPhillips 5,464 259,704 Consol Energy 680 18,537 Consolidated Edison 1,032 42,054 Constellation Brands, Cl. A 573 a 8,320 Constellation Energy Group 889 23,381 Cooper Industries, Cl. A 621 16,711 Corning 5,965 60,306 Costco Wholesale 1,645 74,074 Covance 183 a 7,064 Coventry Health Care 385 a 5,825 Crown Castle International 966 a 18,856 CSX 1,541 44,627 Cummins 714 17,122 CVS Caremark 5,430 145,958 D.R. Horton 1,484 8,845 Danaher 965 53,972 Darden Restaurants 465 12,192 DaVita 388 a 18,236 Dean Foods 714 a 13,809 Deere & Co. 1,629 56,591 Dell 6,878 a 65,341 Denbury Resources 685 a 8,384 Dentsply International 496 13,347 Developers Diversified Realty 559 2,683 Devon Energy 1,631 100,470 Diamond Offshore Drilling 332 20,836 DIRECTV Group 2,308 a 50,545 Discover Financial Services 2,218 15,859 Discovery Communications, Ser. A 326 a 4,727 Discovery Communications, Ser. C 722 a 10,382 DISH Network, Cl. A 1,014 a 13,020 Dollar Tree 334 a 14,265 Dominion Resources 2,193 77,150 Dover 699 19,768 Dow Chemical 3,497 40,530 Dr. Pepper Snapple Group 898 a 14,772 DST Systems 83 a 2,637 DTE Energy 607 20,942 Duke Energy 4,783 72,462 Duke Realty 690 6,355 Dun & Bradstreet 276 20,976 Dynergy, Cl. A 3,343 a 7,054 E.I. du Pont de Nemours & Co. 3,413 78,362 Eastman Chemical 405 10,510 Eastman Kodak 1,384 6,270 Eaton 597 26,280 eBay 4,179 a 50,232 Ecolab 1,070 36,337 Edison International 1,169 38,074 El Paso 2,603 21,293 Electronic Arts 1,139 a 17,586 Eli Lilly & Co. 3,871 142,530 Embarq 509 18,181 EMC 7,831 a 86,454 Emerson Electric 2,935 95,975 Energen 311 9,084 Energizer Holdings 160 a 7,621 ENSCO International 504 13,789 Entergy 724 55,285 EOG Resources 941 63,772 Equifax 387 9,567 Equitable Resources 603 20,641 Equity Residential 1,023 24,480 Estee Lauder, Cl. A 571 14,989 Exelon 2,527 137,014 Expedia 414 a 3,697 Expeditors International Washington 794 22,081 Express Scripts 792 a 42,578 Exxon Mobil 19,657 1,503,367 Family Dollar Stores 460 12,774 Fastenal 446 15,244 Federal Realty Investment Trust 205 10,379 FedEx 1,118 56,951 Fidelity National Financial, Cl. A 1,023 14,956 Fidelity National Information Services 919 14,621 Fifth Third Bancorp 2,546 6,085 First American 368 8,037 First Solar 194 a 27,703 FirstEnergy 1,153 57,638 Fiserv 610 a 19,368 FLIR Systems 490 a 12,235 Flowserve 168 8,956 Fluor 676 26,296 FMC Technologies 373 a 11,037 Ford Motor 6,468 a 12,095 Forest City Enterprises, Cl. A 261 1,764 Forest Laboratories 1,152 a 28,846 Forest Oil 403 a 6,045 Fortune Brands 558 17,856 Foster Wheeler 443 a 8,846 FPL Group 1,468 75,675 Franklin Resources 620 30,020 Freeport-McMoRan Copper & Gold 1,450 36,453 FTI Consulting 188 a 7,710 GameStop, Cl. A 771 a 19,105 Gannett 1,090 6,289 Gap 1,913 21,579 Genentech 1,797 a 145,988 General Dynamics 1,277 72,444 General Electric 39,721 481,816 General Mills 1,265 74,825 General Motors 2,189 6,589 Genuine Parts 602 19,276 Genworth Financial, Cl. A 2,569 5,960 Genzyme 1,016 a 70,023 Gilead Sciences 3,481 a 176,730 Goldman Sachs Group 1,507 121,660 Goodrich 443 17,126 Goodyear Tire & Rubber 1,201 a 7,410 Google, Cl. A 905 a 306,370 H & R Block 1,243 25,767 H.J. Heinz 1,180 43,070 Halliburton 3,316 57,201 Hansen Natural 322 a 10,787 Harley-Davidson 826 10,061 Harris 480 20,779 Harsco 220 5,218 Hartford Financial Services Group 1,035 13,621 Hasbro 445 10,738 HCP 931 21,730 Health Care REIT 360 13,612 Health Net 635 a 9,290 Helmerich & Payne 502 11,275 Henry Schein 268 a 10,031 Hershey 587 21,883 Hess 1,107 61,560 Hewlett-Packard 9,332 324,287 Hologic 762 a 8,984 Home Depot 6,420 138,223 Honeywell International 2,675 87,767 Hormel Foods 355 10,590 Hospira 798 a 19,870 Host Hotels & Resorts 1,716 9,232 Hudson City Bancorp 1,766 20,486 Humana 629 a 23,858 Huntington Bancshares 1,745 5,026 Huntsman 637 1,694 Illinois Tool Works 1,571 51,309 Illumina 449 a 12,285 IMS Health 944 13,707 Integrys Energy 283 11,815 Intel 21,274 274,435 IntercontinentalExchange 271 a 15,428 International Business Machines 5,127 469,890 International Flavors & Fragrances 179 5,123 International Game Technology 890 9,434 International Paper 1,505 13,726 Interpublic Group of Cos. 2,211 a 7,363 Intuit 1,151 a 26,070 Intuitive Surgical 138 a 14,246 Iron Mountain 938 a 19,191 ITT 652 29,523 J.C. Penney 740 12,395 J.M. Smucker 438 19,776 Jacobs Engineering Group 455 a 17,595 Janus Capital Group 764 4,011 Johnson & Johnson 10,576 610,129 Johnson Controls 2,243 28,060 Joy Global 297 6,187 JPMorgan Chase & Co. 13,941 355,635 Juniper Networks 2,053 a 29,070 KBR 478 6,768 Kellogg 1,004 43,865 KeyCorp 1,737 12,645 Kimberly-Clark 1,571 80,859 Kimco Realty 807 11,605 Kinder Morgan Management 262 a 11,402 KLA-Tencor 844 16,914 Kohl's 1,101 a 40,418 Kraft Foods, Cl. A 5,506 154,443 Kroger 2,353 52,943 L-3 Communications Holdings 459 36,270 Laboratory Corp. of America Holdings 415 a 24,568 Lam Research 594 a 12,005 Lamar Advertising, Cl. A 425 a 3,829 Las Vegas Sands 551 a 2,838 Legg Mason 690 11,081 Leggett & Platt 437 5,458 Leucadia National 649 a 10,332 Level 3 Communications 8,752 a 8,752 Lexmark International, Cl. A 239 a 5,660 Liberty Global, Cl. A 398 a 5,799 Liberty Global, Ser. C 745 a 10,668 Liberty Media-Entertainment, Ser. A 1,862 a 34,168 Liberty Media-Interactive, Cl. A 2,918 a 9,163 Liberty Property Trust 477 9,540 Life Technologies 596 a 15,174 Limited Brands 901 7,136 Lincoln National 872 13,193 Linear Technology 790 18,502 Lockheed Martin 1,301 106,734 Loews 1,213 29,597 Lorillard 657 39,065 Lowe's Cos. 5,638 103,006 LSI 3,346 a 10,640 M & T Bank 374 14,552 Macerich 349 5,144 Macy's 1,476 13,210 Manpower 411 11,697 Marathon Oil 2,668 72,650 Marriott International, Cl. A 1,045 17,044 Marsh & McLennan Cos. 1,912 36,959 Marshall & Ilsley 1,137 6,492 Martin Marietta Materials 146 11,756 Masco 1,298 10,150 MasterCard, Cl. A 335 45,486 Mattel 1,342 19,043 McAfee 562 a 17,135 McCormick & Co. 407 13,040 McDonald's 4,256 246,933 McGraw-Hill 1,186 26,080 McKesson 1,042 46,056 MDU Resources Group 854 16,986 MeadWestvaco 933 10,860 Medco Health Solutions 1,913 a 85,951 Medtronic 4,329 144,978 MEMC Electronic Materials 1,142 a 15,531 Merck & Co. 8,107 231,455 MetLife 2,941 84,495 Metropcs Communications 966 a 13,128 MGM MIRAGE 590 a 4,720 Microchip Technology 563 10,680 Micron Technology 3,512 a 13,065 Microsoft 31,098 531,776 Millipore 160 a 8,826 Mirant 566 a 9,718 Mohawk Industries 306 a 9,826 Molson Coors Brewing, Cl. B 469 18,887 Monsanto 2,081 158,281 Moody's 732 15,679 Morgan Stanley 3,774 76,348 Mosaic 586 20,903 Motorola 8,559 37,916 Murphy Oil 684 30,219 Nasdaq OMX Group 679 a 14,816 National Oilwell Varco 1,577 a 41,696 National Semiconductor 610 6,185 NetApp 1,157 a 17,158 New York Community Bancorp 1,651 21,876 Newell Rubbermaid 798 6,448 Newfield Exploration 629 a 12,071 Newmont Mining 1,661 66,075 News, Cl. A 6,859 43,829 News, Cl. B 1,655 11,982 NII Holdings 483 a 9,370 NIKE, Cl. B 1,416 64,074 NiSource 808 7,821 Noble 1,003 27,231 Noble Energy 653 31,951 Nordstrom 928 11,776 Norfolk Southern 1,419 54,433 Northern Trust 752 43,255 Northrop Grumman 1,213 58,370 NRG Energy 798 a 18,641 Nucor 1,197 48,826 NVIDIA 1,868 a 14,851 NYSE Euronext 690 15,180 Occidental Petroleum 3,092 168,669 Old Republic International 1,056 10,898 Omnicom Group 1,205 31,197 ONEOK 462 13,500 Oracle 15,626 a 262,986 Owens-Illinois 823 a 15,637 Paccar 1,304 34,413 Pactiv 393 a 8,497 Pall 361 9,411 Parker Hannifin 625 23,881 Patterson Cos. 526 a 9,673 Patterson-UTI Energy 904 8,642 Paychex 1,226 29,780 Peabody Energy 1,012 25,300 Pentair 248 5,672 People's United Financial 1,292 21,137 Pepco Holdings 758 13,500 Pepsi Bottling Group 688 13,272 PepsiCo 5,924 297,563 Perrigo 293 8,600 PetroHawk Energy 867 a 17,089 PetSmart 340 6,382 Pfizer 25,510 371,936 PG & E 1,376 53,210 Pharmaceutical Product Development 527 12,590 Philip Morris International 7,800 289,770 Pinnacle West Capital 302 10,108 Pioneer Natural Resources 370 5,417 Pitney Bowes 771 17,162 Plains Exploration & Production 294 a 6,209 Plum Creek Timber 637 19,600 PNC Financial Services Group 1,617 52,585 Polo Ralph Lauren 156 6,401 PPG Industries 612 22,999 PPL 1,415 43,384 Praxair 1,191 74,152 Precision Castparts 526 34,164 Priceline.com 162 a 10,869 Pride International 827 a 13,331 Principal Financial Group 929 15,412 Procter & Gamble 11,153 607,839 Progress Energy 940 36,397 Progressive 2,382 28,941 ProLogis 793 7,938 Prudential Financial 1,584 40,788 Public Service Enterprise Group 1,923 60,709 Public Storage 479 29,636 Pulte Homes 1,127 11,439 QUALCOMM 6,209 214,521 Quest Diagnostics 627 30,942 Questar 645 21,917 Qwest Communications International 5,771 18,583 R.R. Donnelley & Sons 602 5,876 Ralcorp Holdings 208 a 12,318 Range Resources 576 20,644 Raytheon 1,577 79,828 Regency Centers 206 7,272 Regions Financial 2,584 8,941 Reliant Energy 1,627 a 8,281 Republic Services 1,353 34,989 Reynolds American 665 25,390 Robert Half International 433 7,339 Rockwell Automation 489 12,734 Rockwell Collins 593 22,344 Rohm & Haas 475 26,215 Roper Industries 313 12,877 Ross Stores 467 13,739 Rowan 653 8,267 Royal Caribbean Cruises 627 4,069 Safeway 1,645 35,252 SAIC 682 a 13,463 Salesforce.com 356 a 9,473 SanDisk 1,082 a 12,367 SandRidge Energy 434 a 2,890 Sara Lee 2,635 26,429 SCANA 392 13,442 Schering-Plough 6,149 107,976 Schlumberger 4,539 185,237 Scripps Networks Interactive, Cl. A 418 8,974 Sealed Air 427 5,786 Sears Holdings 234 a 9,575 SEI Investments 337 4,270 Sempra Energy 885 38,798 Sherwin-Williams 372 17,763 Sigma-Aldrich 468 16,885 Simon Property Group 851 36,576 SL Green Realty 277 4,352 SLM 1,647 a 18,858 Smith International 782 17,751 Southern 2,913 97,440 Southwest Airlines 1,006 7,072 Southwestern Energy 1,297 a 41,050 Spectra Energy 2,323 33,707 Sprint Nextel 14,706 a 35,736 SPX 302 12,717 St. Jude Medical 1,292 a 46,990 Stanley Works 191 5,971 Staples 2,653 42,289 Starbucks 2,725 a 25,724 Starwood Hotels & Resorts Worldwide 555 8,392 State Street 1,632 37,977 Stericycle 317 a 15,508 Stryker 1,090 46,042 Sun Microsystems 2,212 a 9,202 Sunoco 433 20,057 SunPower, Cl. A 213 a 7,148 SunPower, Cl. B 252 a 6,658 SunTrust Banks 1,270 15,570 SUPERVALU 1,048 18,382 Symantec 3,171 a 48,611 Synopsys 403 a 7,456 SYSCO 2,275 50,710 T. Rowe Price Group 928 25,594 Target 2,785 86,892 TD Ameritrade Holding 1,230 a 13,825 Telephone & Data Systems 299 9,122 Teradata 839 a 11,016 Terex 587 a 6,950 Texas Instruments 4,957 74,107 Textron 748 6,754 Thermo Fisher Scientific 1,584 a 56,913 Tiffany & Co. 363 7,532 Time Warner 13,554 126,459 Time Warner Cable, Cl. A 938 a 17,475 TJX Cos. 1,584 30,761 Toll Brothers 688 a 11,710 Torchmark 291 8,730 Total System Services 755 9,558 Travelers Cos. 2,221 85,819 Tyson Foods, Cl. A 784 6,938 U.S. Bancorp 6,590 97,796 UDR 640 7,507 Ultra Petroleum 567 a 20,316 Union Pacific 1,926 84,340 United Parcel Service, Cl. B 2,581 109,667 United States Steel 415 12,462 United Technologies 3,466 166,333 UnitedHealth Group 4,690 132,868 Unum Group 1,250 17,700 Urban Outfitters 564 a 8,787 Valero Energy 1,977 47,685 Varian Medical Systems 443 a 16,449 Ventas 507 14,130 VeriSign 958 a 18,499 Verizon Communications 10,776 321,879 Vertex Pharmaceuticals 736 a 24,325 VF 323 18,094 Viacom, Cl. B 2,023 a 29,839 Virgin Media 1,855 8,422 Visa, Cl. A 1,694 83,599 VMware, Cl. A 204 a 4,223 Vornado Realty Trust 523 26,574 Vulcan Materials 415 20,526 W.R. Berkley 713 18,880 W.W. Grainger 322 23,490 Wal-Mart Stores 8,955 421,960 Walgreen 3,744 102,623 Walt Disney 6,744 139,466 Washington Post, Cl. B 16 6,249 Waste Management 1,854 57,826 Waters 346 a 12,515 WellPoint 1,934 a 80,164 Wells Fargo & Co. 15,029 284,048 Western Digital 615 a 9,028 Western Union 2,756 37,647 Weyerhaeuser 788 21,544 Whirlpool 219 7,321 White Mountains Insurance Group 38 9,177 Whole Foods Market 635 6,509 Williams 2,177 30,805 Windstream 1,548 13,437 Wisconsin Energy 418 18,634 Wyeth 5,045 216,784 Wynn Resorts 314 a 9,445 Xcel Energy 1,628 30,053 Xerox 3,252 21,593 Xilinx 984 16,580 XTO Energy 2,077 77,036 Yahoo! 4,978 a 58,392 Yum! Brands 1,772 50,715 Zimmer Holdings 850 a 30,940 Zions Bancorporation 507 7,564 Total Common Stocks (cost $87,768,358) Preferred Stocks.0% Germany Henkel & Co. 571 14,774 Porsche Automobil Holding 280 16,506 Total Preferred Stocks (cost $35,244) Principal Short-Term Investments26.0% Amount ($) Value ($) U.S. Government Agencies10.9% Federal Home Loan Bank, Discount Notes, 0.04%, 2/5/09 1,000,000 999,996 Federal Home Loan Bank, Discount Notes, 0.08%, 2/6/09 260,000 259,997 Federal Home Loan Bank, Discount Notes, 0.10%, 2/20/09 2,000,000 1,999,884 Federal Home Loan Mortgage Corp., Discount Notes, 0.14%, 2/4/09 3,000,000 b 2,999,965 Federal National Mortgage Association, Discount Notes, 0.11%, 3/11/09 3,740,000 b 3,739,566 U.S. Treasury Bills15.1% 0.25%, 6/18/09 13,790,000 c Total Short-Term Investments (cost $23,776,142) Other Investment14.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $12,977,000) 12,977,000 d Total Investments (cost $124,556,744) 98.9% Cash and Receivables (Net) 1.1% Net Assets 100.0% a Non-income producing security. b On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. c All or partially held by a broker as collateral for open financial futures positions. d Investment in affiliated money market mutual fund. At January 31, 2009, the aggregate cost of investment securities for income tax purposes was $124,556,744. Net unrealized depreciation on investments was $34,237,629 of which $592,318 related to appreciated investment securities and $34,829,947 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF FINANCIAL FUTURES January 31, 2009 (Unaudited) Unrealized Market Value Appreciation/ Covered by (Depreciation) Contracts Contracts ($) Expiration at 1/31/2009 ($) Financial Futures Long 10 Year Long Gilt 116 19,636,867 March 2009 (394,447) Amsterdam Exchanges Index 62 3,937,668 February 2009 (120,215) CAC 40 10 Euro 71 2,702,739 February 2009 (97,525) Canadian 10 Year Bond 86 8,602,428 March 2009 39,030 Euro-Bund 10 Year 176 27,599,662 March 2009 (252,149) FTSE 100 Index 140 8,283,379 March 2009 (347,149) Hang Seng Stock Index 19 1,618,809 February 2009 60,120 IBEX 35 Index 56 6,048,235 February 2009 (293,407) Japanese 10 Year Mini Bond 2 309,431 March 2009 (446) S&P ASX 200 Index 63 3,498,397 March 2009 (48,043) S & P/MIB Index 50 5,748,135 March 2009 (459,649) S & P/Toronto Stock Exchange 60 Index 41 3,451,692 March 2009 59,858 Financial Futures Short Australian 10 Year Bond 169 (12,412,870) March 2009 (261,591) Dax Index 38 (5,284,203) March 2009 503,727 Japanese 10 Year Bond 9 (13,920,387) March 2009 41,204 S & P 500 Emini 133 (5,469,625) March 2009 427,572 Topix Index 132 (11,611,179) March 2009 392,119 U.S. Treasury 10 Year Notes 148 (18,155,438) March 2009 443,450 At January 31, 2009, the fund held the following forward foreign currency exchange contracts: Unrealized Appreciation/ Forward Currency Foreign (Depreciation) Exchange Contracts Currency Amount Cost Value ($) at 1/31/2009 ($) Purchases: Euro, expiring 3/18/2009 581,080 752,847 743,529 (9,318) Euro, expiring 3/18/2009 396,600 523,528 507,475 (16,053) Euro, expiring 3/18/2009 1,254,400 1,667,097 1,605,086 (62,011) Euro, expiring 3/18/2009 742,000 999,993 949,437 (50,556) Swiss Franc, expiring 3/18/2009 2,488,648 2,084,312 2,147,060 62,748 Swiss Franc, expiring 3/18/2009 555,000 464,669 478,822 14,153 Swiss Franc, expiring 3/18/2009 1,070,616 977,657 923,665 (53,992) Swiss Franc, expiring 3/18/2009 886,424 804,524 764,755 (39,769) Swiss Franc, expiring 3/18/2009 920,960 837,657 794,550 (43,107) Swiss Franc, expiring 3/18/2009 1,107,000 987,970 955,055 (32,915) Swedish Krona, expiring 3/18/2009 9,684,393 1,184,316 1,156,889 (27,427) Swedish Krona, expiring 3/18/2009 323,393 39,481 38,632 (849) Norwegian Krone, expiring 3/18/2009 279,800 40,325 40,306 (19) Norwegian Krone, expiring 3/18/2009 1,152,000 164,866 165,950 1,084 British Pound, expiring 3/18/2009 673,042 991,761 974,775 (16,986) British Pound, expiring 3/18/2009 834,000 1,234,320 1,207,892 (26,428) British Pound, expiring 3/18/2009 1,311,600 1,956,973 1,899,606 (57,367) British Pound, expiring 3/18/2009 874,400 1,310,288 1,266,404 (43,884) British Pound, expiring 3/18/2009 930,150 1,376,718 1,347,147 (29,571) British Pound, expiring 3/18/2009 500,850 740,542 725,387 (15,155) British Pound, expiring 3/18/2009 401,000 609,781 580,773 (29,008) British Pound, expiring 3/18/2009 650,000 898,321 941,403 43,082 Japanese Yen, expiring 3/18/2009 354,120,723 3,827,091 3,945,424 118,333 Japanese Yen, expiring 3/18/2009 344,140,000 3,822,716 3,834,224 11,508 Japanese Yen, expiring 3/18/2009 75,217,000 834,400 838,028 3,628 Sales: Australian Dollar, expiring 3/18/2009 2,570,000 1,687,976 1,627,712 60,264 Australian Dollar, expiring 3/18/2009 1,448,026 950,629 917,109 33,520 Australian Dollar, expiring 3/18/2009 467,000 316,416 295,775 20,641 Australian Dollar, expiring 3/18/2009 3,334,000 2,287,424 2,111,593 175,831 Canadian Dollar, expiring 3/18/2009 4,404,260 3,492,326 3,590,711 (98,385) Canadian Dollar, expiring 3/18/2009 1,808,000 1,475,678 1,474,029 1,649 New Nealand Dollar, expiring 3/18/2009 2,860,572 1,554,721 1,447,022 107,699 New Nealand Dollar, expiring 3/18/2009 2,380,800 1,300,869 1,204,329 96,540 New Nealand Dollar, expiring 3/18/2009 1,587,200 866,770 802,886 63,884 Total Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2009 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 57,778,733 (307,541) Level 2 - Other Significant Observable Inputs 32,540,382 161,764 Level 3 - Significant Unobservable Inputs 0 0 Total 90,319,115 (145,777) *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Advantage Funds, Inc. By: /s/ J. David Officer J. David Officer President Date: March 27, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: March 27, 2009 By: /s/ James Windels James Windels Treasurer Date: March 27, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
